Citation Nr: 1409232	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-30 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD. 

4.  Entitlement to an effective date earlier than March 13, 2009, for the grant of service connection for PTSD. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to May 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and sleep disorder, and granted service connection for PTSD and assigned a 10 percent evaluation effective May 13, 2009.  

During the pendency of this appeal in a June 2010 rating decision, the RO increased the disability evaluation for PTSD from 10 percent disabling to 30 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In June 2011, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The evidence reflects that the Veteran may be unemployable due to his service-connected PTSD and a sleep disorder for which he currently seeks service connection.  See Hearing Transcript, page 11.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, the Board has also reviewed the documents in the electronic claims file.

In a January 2014 submission, the Veteran's agent stated that the Veteran filed a  notice of disagreement at the RO with a September 2012 rating decision granting service connection for chronic pain syndrome due to Gulf War as part of his PTSD symptomatology.  The agent indicated that the Veteran was entitled to a separate evaluation for his disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The issues of service connection for a sleep disorder; an increased rating for PTSD; an effective date earlier than March 13, 2009, for the grant of service connection for PTSD; a TDIU; and CUE in a May 2006 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for service connection for a bilateral hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During the June 2011 video conference hearing, the Veteran explicitly stated that he was withdrawing his appealed claim for service connection for a bilateral hearing loss disability.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim service connection for a bilateral hearing loss disability, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal of service connection for a bilateral hearing loss disability is dismissed. 


REMAND

As to the claim for service connection for a sleep disorder, the Veteran essentially contends that the onset of his symptoms was during service, due to an undiagnosed illness, or in the alternative that it is secondary to his service-connected PTSD.  The Veteran contends that he has a sleep disorder that is separate and distinct from his PTSD (i.e. not a symptom of PTSD) and it is of such severity that he requires a CPAP machine.  

As an initial matter, the Board notes that although the Veteran was provided a Veterans Claims Assistance Act of 2000 (VCAA) notification letter in June 2009, that letter did not include a discussion of the information and evidence necessary to substantiate an undiagnosed illness claim or a claim on a secondary basis.  On remand, an appropriate notification letter should be issued to the Veteran. 

Additionally, the Veteran has not been provided a VA examination to determine the nature and etiology of any current sleep disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran and his wife have provided testimony and statements regarding his various symptoms (e.g., snoring) during and since service.  In this regard, it is noted that the Veteran and his wife are competent and credible as to any assertions with regard to his sleep symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a)).  Therefore, on remand, the Veteran must be afforded an examination to determine the nature and etiology of any current sleep disorder, specifically taking into account all of the evidence of record including the Veteran's competent and credible statements as to having had problems since service, and whether any disorder is due to an undiagnosed illness as service in the Persian Gulf is shown by the record or secondary to service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination); 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation); 38 C.F.R. § 3.310 (2013).  

As to the claim for PTSD, the Veteran was last afforded an examination in November 2009.  Review of the examination report and the evidence received since November 2009 indicates that his PTSD may have worsened in severity since he was last evaluated.  For example, while the November 2009 VA examination report noted that the Veteran's PTSD symptoms were mild in severity and caused decreased work efficiency and ability to perform occupational talks only during periods of significant stress, his wife testified at the June 2011 hearing that he was unmotivated and neglected their dogs and chores.  See e.g. Hearing Transcript, page15.  Additionally, while a GAF score of 60 was assigned in November 2009, subsequent records show lower scores.  Accordingly, the Board finds that contemporaneous a VA medical examination is warranted for service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With regard to the claim for an effective date earlier than March 13, 2009, for the grant of service connection for PTSD, in a January 2014 submission the Veteran, via his agent, alleged CUE in a May 2006 RO decision denying service connection for PTSD.  This raised CUE issue is inextricably intertwined with the pending claim asserting entitlement to an earlier effective date.  It would be premature and prejudicial to consider the earlier effective date claims on appeal prior to adjudication of the CUE claim. 

The Court has held that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds the issue of CUE is inextricably intertwined with the issue of earlier effective date currently on appeal and the case must be remanded to the AOJ for adjudication of the CUE claim prior to issuing a decision on the pending claim. 

In addition, the record reflects that the Veteran has continued to receive treatment from a VA Medical Center.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 
Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for service connection for a sleep disorder, to include as a result of undiagnosed illnesses and secondary to a service-connected disorder; as well as TDIU. 

2. Obtain all relevant outstanding VA Medical Center treatment records.  All attempts to locate these records must be documented in the claims folder.

3. Schedule the Veteran for a VA medical examination to ascertain the nature and etiology of any current sleep disorder.  The claims file (including Virtual VA and VBMS) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

a. Elicit a detailed history from the Veteran about the manifestations of claimed sleep disorder.

b. Determine whether the Veteran currently has a diagnosed sleep disorder (e.g. sleep apnea) and whether any manifestations are separate and distinct from his service-connected PTSD.  

c. Determine whether any of the Veteran's complaints are attributable to a known clinical diagnosis, and, if not provide a discussion of why not.  

d. If the disorder is determined to be attributable to a known clinical diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to service.

e. Comment on the approximate date of onset and etiology of any diagnosed disability as shown by the evidence of record.

f. If a sleep disorder is identified on examination, the examiner must determine whether it is at least as likely as not that it was either (1) caused by or (2) is aggravated by the Veteran's PTSD.   

g. If the examiner determines that a sleep disorder is aggravated by PTSD, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of symptoms during service and continuity of symptoms since that time.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  Any opinion provided must include an explanation of the basis for the opinion.  

4. Schedule the Veteran for a VA psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.    

Additionally, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5. Adjudicate the Veteran's claim of CUE in the May 2006 rating decision in accordance with the allegations made in January 2014.

6. If the CUE claim is denied, the RO must provide the Veteran with notice of his appellate rights.  Upon receipt of any timely notice of disagreement the RO should furnish the Veteran and his agent a statement of the case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision.  If and only if the Veteran thereafter files a timely substantive appeal concerning the CUE issue, the RO should certify the issue for appellate review.  If the Veteran does not complete a timely appeal regarding the CUE issue, the RO should return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order. 

If the CUE claim is granted, the RO should then readjudicate the earlier effective date claim.  If the determination remains adverse, the Veteran and his agent should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.

7. Readjudicate the Veteran's claims for service connection for a sleep disorder, an increased evaluation for PTSD, and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his agent should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


